Citation Nr: 1024225	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than September 21, 
2006, for an award of service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision issued by the 
Department of Veterans Appeals (VA) Regional Office (RO) 
located in Wichita, Kansas.  The rating decision, in 
pertinent part, granted service connection for PTSD, 
effective on September 21, 2006.


FINDINGS OF FACT

1.  The Veteran's initial claim seeking entitlement to 
service connection for PTSD was received by VA on January 7, 
2002.  Evidence obtained in conjunction with that claim did 
not substantiate the claim and it was denied in an October 
2002 rating decision.  Notice of the decision was mailed to 
the Veteran in October 2002, to the same address provided by 
the Veteran as part of his January 2002 initial claim - as 
well as the same address to which correspondence was mailed 
to the Veteran in August 2002; essentially, the Veteran did 
not appeal the October 2002 decision.

2.  The Veteran's request to reopen his claim of entitlement 
to service connection for PTSD was received by VA on 
September 21, 2006.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
September 21, 2006, for the grant of entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Upon receipt of an application for a service connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Nevertheless, with respect to the claim for an earlier 
effective date, the Board notes that such notice is 
unnecessary in this case because the Veteran is challenging 
the effective date for grant of service connection for PTSD 
in an August 2007 rating decision.  If, in response to notice 
of its decision on a claim for which VA has already given the 
§ 5103 notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103 does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03 
(December 22, 2003).  Thus, the Board finds that under the 
holding in VAOPGCPREC 8-03, further notice from VA to the 
Veteran is not required with regard to his claim for an 
earlier effective date prior to September 21, 2006, for the 
grant of service connection.

In addition, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess.  
Thus, because the notice that was provided before service 
connection for PTSD was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

The Veteran asserts that an effective date in January 2002 
should be assigned for the grant of entitlement to service 
connection for PTSD because that is when he first filed a 
claim for VA benefits and the medical evidence of record at 
that time - namely, his service treatment records -- clearly 
showed that the Veteran had been treated for mental health 
issues.  See VA Form 21-4138, dated in October 2007.  See 
also VA Form 21-4138, dated in April 2008.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.


Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) and must be supported by findings on the examination 
report; (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  With regard to 
the third PTSD criterion, evidence of in-service stressors, 
the evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim or a claim to reopen 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence -- other 
than service department records -- following a final prior 
disallowance is the date of receipt of the application to 
reopen or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).


Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is generally 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  Following receipt of a timely notice of 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is generally 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

The evidence of record shows that the Veteran filed an 
original claim of entitlement to service connection for PTSD 
in January 2002.  A June 2001 VA new patient outpatient 
treatment record, completed by a registered nurse, includes a 
diagnosis of PTSD.  A July 2001 VA mental health clinic 
report shows that a staff psychiatrist, after examining the 
Veteran, supplied a diagnosis of PTSD.  Review of the 
Veteran's service treatment records, also on file at that 
time, shows that the Veteran was afforded a psychiatric 
consultation in January 1966 because of complaints of 
nervousness and tenseness.  Passive-aggressive personality 
was diagnosed.  A clinical record shows that a psychiatric 
evaluation was requested in June 1966, after the Veteran 
assaulted another member of his company without provocation.  
Another clinical record, showing a date of request in 
September 1966, notes that the Veteran was found to have an 
impulsive personality.  A report of medical examination, 
completed in September 1967 in association with the Veteran's 
service separation, includes a diagnosis of passive-
aggressive personality.  The evidence obtained in conjunction 
with that claim, was essentially found not to substantiate 
the claim by corroborating the existence of an in-service 
stressor.  The Board observes that, while argued to the 
contrary by the Veteran's representative as part of a May 
2010 Informal Hearing Presentation, the Veteran was provided 
a PTSD questionnaire along with a letter mailed to him August 
2002.  This letter, also notes the Board, was not returned as 
undeliverable.  As such, the claim was denied in an October 
2002 rating decision.  The Veteran was advised of the denial 
of benefits as part of an October 2002 letter and did not 
appeal the decision or submit additional material evidence.  
Thus, the rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1104.

The Board at this juncture observes that the notice letter 
sent to the Veteran in October 2002, informing him of the 
denial of his service connection claim for PTSD, was returned 
to the RO as undeliverable.  The address to which the notice 
was mailed was the same address provided by the Veteran as 
part of his January 2002 claim, as well as the address to 
where the August 2002 letter was mailed (which was not 
returned), and there is no evidence of record that the 
Veteran informed VA of any change in address.  It is well 
established that it is the Veteran's responsibility to keep 
VA advised of his whereabouts.  "There is no burden on the 
part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

As the United States Court of Appeals for Veterans Claims 
(Court) stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative 
regularity dictate a presumption that Government officials 
'have properly fulfilled their official duties.'"  The Court 
has applied the presumption of regularity to various 
processes and procedures throughout the VA administrative 
process, including the RO's mailing of notice of a VA medical 
examination.  Jones v. West, 12 Vet. App. 98, 100-02 (1998).  
The presumption of regularity is not absolute; however, it 
may be overcome only by the submission of "clear evidence to 
the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  A claimant's mere statement of nonreceipt is 
insufficient for that purpose.  See Butler v. Principi, 244 
F.3d. 1337, 1340 (Fed. Cir. 2001).

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the 
Court noted that VA is required only to mail notice to the 
latest address of record in order for the presumption of 
regularity to attach.  In addition, according to VA 
regulation, notification for VA purposes is written notice 
sent to the claimant's last address of record.  38 C.F.R. 
§ 3.1(q).  However, when the claimant submits "clear 
evidence to the contrary" to the effect that VA's 
"regular" mailing practices were not followed or were not 
regular, the Secretary is no longer entitled to the benefit 
of the presumption of regularity.  Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997).  The burden then shifts to the 
Secretary to show that the document in question was mailed to 
the claimant.  Id.  But in the normal course of events, as 
indicated, it is generally the Veteran's burden to keep VA 
apprised of his whereabouts.  

On September 21, 2006, the Veteran's request to reopen his 
claim of entitlement to service connection for PTSD was 
received.  See VA Form 21-4138.  The Veteran was provided a 
letter dated in December 2006, which, in pertinent part, 
asked him to provide information pertaining to any alleged 
in-service stressful incidents.  He responded in April 2007 
by the submission of a VA Form 21-0781 (PTSD questionnaire), 
wherein he claimed to have witnessed his friend [who he 
named] being accidentally shot.  A declassified personnel 
record on file also shows that the soldier, named by the 
Veteran, had been wounded as a result of his being accidently 
shot by a fellow serviceman.  The injured soldier was noted 
to have been evacuated by helicopter.  The Veteran also 
underwent a VA examination in August 2007, which was 
conducted by a board certified psychiatrist.  The Veteran 
reported to the examiner the events surrounding his friend 
being accidently shot.  PTSD was diagnosed.  The RO 
thereafter concluded in its August 2007 rating decision that, 
after verifying the Veteran's claimed in-service stressor and 
upon seeing that PTSD had been diagnosed in the course of the 
August 2007 VA examination, entitlement to service connection 
for PTSD was warranted.  Consequently, the RO assigned an 
effective date of September 21, 2006, to the grant of 
benefits, the date the current claim to reopen was received.  

Because a notice of disagreement was not received within one 
year of the October 2002 denial of his claim for service 
connection for PTSD - even though, as discussed above, it was 
returned as undeliverable -- the October 2002 RO denial of 
his claim is final.  See 38 U.S.C.A. § 7105.  Thus, the date 
of the current claim to reopen the matter of service 
connection for PTSD, which was filed on September 21, 2006, 
is the appropriate effective date for assignment for the 
grant of entitlement to service connection for PTSD pursuant 
to 38 C.F.R. § 3.400, because that is the date of claim, even 
if later than the date entitlement arose.  See 38 C.F.R. 
§ 3.400.  Accordingly, assignment of an effective date 
earlier than September 21, 2006, is not warranted.


ORDER

An effective date earlier than September 21, 2006, for the 
grant of entitlement to service connection for PTSD is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


